Curia, per O’Neall, J.
In these cases the original records were produced. According to the rule 83d. (of December, 1837,) copies are not to be brought up to this court, except in cases where inspection is necessary. ' In such case the original may be brought up ; that is the case here. The existence of the seal on a writ can most generally be shewn in no other way than by the appearance of the im*189pression on the paper, or something used for it. Here the originals of the supposed writs of venire, certified by the clerk to be genuine, have no trace whatever of a seal. Indeed the clerk’s certificate admits that no seal was affixed. According to the case of the State vs. Dozier, 2 Speers, 211, the papers called writs of venire, not having any seal, are illegal, and the result is the judgments must be arrested. The motions to arrest the judgments are granted, and the prisoners are remanded, to answer to fresh bills of indictment to be preferred against them at the next Term.
Richardson, Evans, Butler and Frost, JJ. concurred. .